Eish, C. J.
1. On the trial of an action brought on a promissory note, parol evidence was admissible in support of a plea that the defendant was induced to sign the note by certain alleged fraud practiced upon him, by the plaintiff. McBride v. Macon Telegraph Co., 102 Ga. 422 (2), 424 (30 S. E. 999).
2. The execution of the application for a policy of insurance not being proved, the court properly refused to admit it in evidence.
3. The evidence authorized the verdict, and the refusal of a new trial was not error. Judgment affirmed.

All the Justices concur.